Citation Nr: 1104458	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for glaucoma.



REPRESENTATION

Appellant represented by:	Terry Klippel, Attorney



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The appellant served in the United States Marine Corps Reserves 
from August 1969 to January 1973 and had active duty for training 
(ACDUTRA) from August 1969 to February 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on appeal.  
The appellant appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held on March 7, 2008, in Chicago, Illinois, before 
the undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

In June 2008, the Board issued a decision denying entitlement to 
service connection for glaucoma.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a February 2010 Order, the Court 
vacated the June 2008 Board decision and remanded the matter to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.



REMAND

Reasons for Remand:  To verify the Appellant's periods of 
service, to afford him a VA examination, and to provide him with 
proper notice.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

As previously noted, the appellant was a member of the United 
States Marine Corps Reserve with periods of service from August 
1969 to January 1973.  With regard to the appellant's status as a 
"veteran" in this case, the Board notes that it does not appear 
that the appellant has served on active duty, but instead had a 
period of active duty for training (ACDUTRA) and inactive duty 
for training (INACDUTRA). In this regard, the Board notes that 
service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability resulted from a disease or injury incurred or 
aggravated in line of duty in "the active military, naval, or 
air service . . . ." 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  "The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24).

Although it has been verified that the appellant had active duty 
for training (ACDUTRA) from August 1969 to February 1970, it is 
unclear as to whether he had any other periods of ACDUTRA or 
INACDUTRA.  Assuming that he had typical reserve service, the 
appellant would have been required to perform periods of ACDUTRA 
roughly two weeks every year, yet no other attempt was made to 
ensure that all periods of ACDUTRA and INACDUTRA have been 
verified.  Therefore, the RO should make another attempt to 
verify the dates of the Appellant's service in the United States 
Marine Corps Reserve, including all periods of ACDUTRA and 
INACDUTRA.

The Board also notes that the appellant was afforded a VA 
examination in January 2005 in connection with his claim for 
service connection for glaucoma.  However, the parties to the 
Joint Motion found that the examination was inadequate.  In 
particular, they observed that the examiner had indicated that 
the appellant had an "in-service" diagnosis and opined that his 
current diagnosis of advanced open-end glaucoma is related to his 
"in-service glaucoma."  They also noted that the Board had 
rejected the opinion because the examiner "was apparently 
unaware of the distinction between active military service versus 
being in the Reserves."  The parties found that the examiner had 
not provided a rationale for his opinion, and therefore, it was 
unclear whether the opinion was mistakenly based on a 
misunderstanding of what constitutes military service and the 
appellant's status.  Thus, the parties to the Joint Motion agreed 
that the Board had erred in its determination that VA had 
satisfied its duty to assist.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Therefore, the Board finds that an 
additional VA examination and medical opinion are necessary for 
determining the nature and etiology of any glaucoma that may be 
present.

Moreover, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  In the present appeal, the appellant was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As the case is already 
being remanded for further development, the RO should take the 
opportunity to provide the appellant with an explanation as to 
the type of evidence that is needed to establish a disability 
rating and an effective date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should send the appellant a 
notice letter in connection with his claim 
for service connection for glaucoma.  The 
letter should include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the National 
Personnel Records Center (NPRC), the United 
States Marine Corps Headquarters, the 
Records Management Center (RMC), the 
appellant's unit, and any other appropriate 
location, to request the complete service 
personnel records of the appellant.  The RO 
should request verification of the dates 
for each period of active duty, active duty 
for training, and inactive duty for 
training, and prepare a summary of such 
dates.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The appellant should be notified 
of any action to be taken.

3.  When the development in the preceding 
paragraphs has been completed, the 
appellant should be afforded a VA 
examination to determine the nature and 
etiology of any glaucoma that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the appellant's service treatment 
records, his post-service medical records, 
and the summary of his periods of service.  

The examiner should note any verified 
period of active duty and active duty for 
training (ACDUTRA).  For the purpose of 
establishing service connection for a 
disease, such as glaucoma, it should be 
noted that the disorder must have been 
incurred during a period of active duty or 
ACDUTRA. Periods of inactive duty for 
training (INACDUTRA) are not for 
consideration because service connection 
may only be granted for a disability 
resulting from an injury incurred or 
aggravated during such periods and not for 
a disability resulting from disease. 

The examiner should indicate whether it is 
at least as likely as not that that the 
appellant's glaucoma first manifested 
during a period of active duty service or 
ACDUTRA.  If not, the examiner should 
indicate whether it is at least as likely 
as not the disorder is causally or 
etiologically related to a period of active 
duty or ACDUTRA.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

If the examiner determines that the 
appellant's glaucoma did not manifest 
during a period of active duty or ACDUTRA 
and is not related to such a period, he or 
she should address whether the disorder 
preexisted such a period of service.  If 
so, the examiner should state whether the 
glaucoma worsened in severity during active 
duty or ACDUTRA and whether the increase in 
severity was consistent with the natural 
progression of the disorder or whether the 
increase represented a permanent worsening 
or "aggravation" of the disorder beyond 
its natural progression.  In responding to 
this question, the examiner should note 
that temporary or intermittent flare-ups of 
a preexisting injury or disease are not 
sufficient to be considered "aggravation in 
service," unless the underlying condition, 
as contrasted with symptoms, has worsened.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated as a consequence of the 
actions taken in the preceding paragraphs. 

5.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
appellant and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



